Citation Nr: 0911738	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-37 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral pes 
planus (claimed as a foot condition).

3.  Entitlement to service connection for bilateral tinea 
pedis (claimed as a foot condition).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to 
February 1966, and from January 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from May and July 2007 rating decisions 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Lincoln, Nebraska, which denied 
service connection for bilateral hearing loss, bilateral 
tinea pedis and bilateral pes planus.

The Board observes that additional VA treatment records were 
associated with the claims file following the last 
adjudication of this claim by the agency of original 
jurisdiction, and prior to certification of this appeal.  The 
Board that this evidence is not pertinent to the issues 
decided herein and, as such, does not require remand of these 
matters to the RO solely for initial consideration of this 
evidence.

The issue of service connection for bilateral tinea pedis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran's 
current bilateral hearing loss neither manifested during 
service, nor within one (1) year of service separation, and 
is not causally related to a disease, injury or event in 
service.

2.  The preponderance of the evidence of record establishes 
that the Veteran's current mild bilateral pes planus neither 
manifested during service, nor is causally related to a 
disease, injury or event in service.  




CONCLUSIONS OF LAW

1.  The Veteran's current bilateral hearing loss was not 
incurred in, or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C. 
F. R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2008).

2.  The Veteran's current mild bilateral pes planus was not 
incurred in, or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C. 
F. R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated September 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claims for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claims.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in the September 2006 letter.  To the 
extent there was any error in such notice, since the Board 
has concluded that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned, in regards to these matters, are rendered moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA medical center 
("VAMC") records and VA examination reports dated April 
2007 and June 2007.  Additionally, the claims file contains 
the Veteran's statements in support of his claim.  The 
Veteran has not referenced any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to his 
claims.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appeal.  Accordingly, the Board will 
proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) ( 2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

III. Analysis

1. Bilateral hearing loss.

The Veteran contends that his current bilateral hearing loss 
is the result of noise exposure during service.  (See 
personal statement, July 2006.)  Specifically, he claims that 
his current hearing loss is the result of acoustic trauma 
resulting from his second period of service, in which he 
worked in a magazine compartment of an aircraft carrier near 
an air hammer and paint chipper.  Id.

As an initial matter, the Board notes that the Veteran's 
service treatment records reveal that he neither complained 
of, sought treatment for, nor was diagnosed with a hearing 
loss during service.  On his October 1961 medical history 
report, he noted no current or prior ear problems.  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Since November 1, 1967, those standards have been 
set by the International Standards Organization ("ISO")-
American National Standards Institute ("ANSI").  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

During his October 25, 1961 enlistment medical examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):



    
HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
--
10
LEFT
15
10
5
--
-5

The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear, as the 
auditory threshold neither reached a level of 40 decibels or 
greater for any of the frequencies, nor reached a level of 26 
decibels or greater for any three frequencies.

Two days later, on October 27, 1961, the Veteran's hearing 
was tested again.  Audiological puretone thresholds were 
measured as follows (converted to ISO-ANSI units):



    
HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
15
20
10
10
15

Although there was a very slight change from the previous 
examination, again, the criteria for hearing loss under 
38 C.F.R. § 3.85 were not met for either ear.  

During the Veteran's February 1966 separation examination, 
the whispered voice examination revealed normal hearing 
acuity of 15 out of 15 for both the right and left ears.

During the Veteran's January 1976 re-enlistment examination, 
audiological puretone thresholds were measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
15
10
20
20
20

Again, the criteria for hearing loss as described under 38 
C.F.R. § 3.385 were not met for either the right or left ear, 
as the auditory threshold neither reached a level of 40 
decibels or greater for any of the frequencies, nor reached a 
level of 26 decibels or greater for any three frequencies. 



During his June 1977 separation examination, audiological 
puretone thresholds were measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
5
20
10
LEFT
10
0
10
20
25

Once again, the VA criteria for hearing loss were not met for 
either ear.
Although the Veteran claims to have received medical 
treatment for a hearing loss between 1977 and 1978, there are 
no medical records of such treatment in the claims folder.  
While the Veteran is competent to describe symptoms of 
hearing loss, his lay testimony cannot establish that a 
hearing loss disability was manifested to a compensable 
degree as established by VA rating criteria.  Accordingly, 
the Veteran is not entitled to presumptive service connection 
for bilateral hearing loss pursuant to 38 C.F.R. §§ 3.307 and 
3.309(a).

The claims folder indicates that the Veteran neither 
complained of, or sought treatment again, for any hearing 
problems until April 2007, when he underwent a VA audio 
examination in conjunction with his application for service 
connection.  During the evaluation, the Veteran reiterated 
his claim of noise exposure during service aboard the U.S.S. 
Kittyhawk.  He said that following service, he worked in the 
construction industry, but said that he had never been 
exposed to any recreational noise and denied having had any 
ear or head trauma, or a family history of hearing loss. 

During testing, audiological puretone thresholds were 
measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
10
15
10
35
35
LEFT
70
70
65
55
60

Speech recognition ability was 98 percent for the right ear, 
and 0 percent for the left ear.  The Veteran reported that he 
could hear, but could not understand any of the words 
presented to the left ear with masking in the right ear.  
Based on these results, the criteria for hearing loss 
disability as described under 38 C.F.R. § 3.385 were met for 
the left ear.  The VA examiner said that the test results 
indicated a mild to moderate high frequency sensorineural 
hearing loss in the right ear and a moderately-severe to 
severe flat sensorineural hearing loss in the left ear.  
However, she noted that the Veteran's right ear hearing loss 
was not disabling under VA regulations.  See 38 C.F.R. § 
3.385 (2008).  Her diagnosis was sensorineural hearing loss, 
left ear.  Based on her review of the claims folder, she 
opined that it was less likely than not that the Veteran's 
left ear hearing loss is related to noise exposure during 
service, since his service discharge examination revealed 
normal hearing acuity for both ears.  She also opined that 
based on his post-service employment in construction, 
civilian noise exposure may be a contributing factor to a 
portion of his hearing loss.  

Based on a review of the complete evidence of record, the 
Board concludes that service connection for bilateral hearing 
loss is not warranted.  As previously discussed, the 
Veteran's service treatment records indicate that he had no 
hearing problems during service, at separation or within one 
year of service separation. 

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this instance, the VA examiner's medical opinion was based 
on a thorough review of the Veteran's claim folder, which, 
significantly, included negative testing for hearing loss 
during service and at separation from service.  Furthermore, 
the examination report was comprehensive and fully explained 
the reasons and bases for her opinion.  Although the examiner 
considered the Veteran's lay report that his hearing loss was 
the result of noise exposure during service, she nevertheless 
determined that the competent evidence of record weighed 
against a finding that the Veteran's current hearing loss is 
related to service. 

In addition to the competent medical evidence, the Board has 
considered the Veteran's lay statements that his hearing loss 
began during service.  As a lay person, the Veteran is 
competent to report subjective complaints of that nature, and 
thus, the Board finds that Veteran's lay reports of a 
continuity of symptomatology are entitled to some probative 
weight.  

However, as discussed above, a VA examiner concluded that the 
Veteran's current hearing disability was not related to 
service.  In reaching this conclusion, the VA examiner relied 
primarily on the absence of any indications of hearing loss 
on testing during service.  The Board finds that this opinion 
from a competent health care specialist is the most probative 
evidence of record as to the relationship between the 
Veteran's current disability and service, and ultimately 
outweighs his lay reports of continuity of symptomatology 
since service.

The Board also notes the Veteran's contention that because he 
was awarded service connection for tinnitus, he should also 
be awarded service connection for bilateral hearing loss.  
(See attorney's statement, November 2007.)  However, the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions, and must rely on 
competent medical evidence.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In this case, a competent VA examiner 
found that the Veteran's tinnitus was as likely as not 
related to service, but at the same time, also found that his 
hearing loss was unlikely to be related to service.  The 
examiner explained that her conclusion was based on the 
absence of objective testing showing the presence of a 
hearing loss disability at separation.  The Board believes 
this opinion to be the most probative and persuasive evidence 
of record.

Accordingly, the Board concludes that the preponderance of 
the evidence of record is against the claim for service 
connection for bilateral hearing loss disability; the 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) does not apply, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

2. Bilateral pes planus.

The Veteran claims that because he was forced to wear ill-
fitting boots during service, he developed bilateral foot 
pain across the dorsal aspect and at the Achilles tendon.  
(See VA examination report, April 2007.)  He further asserts 
that the condition has been chronic since service, resulting 
in pain, weakness and stiffness.  Id.

The Board notes that the Veteran's service personnel and 
medical treatment records are void of any complaints of, 
treatment for, or diagnosis of pes planus or any other 
musculoskeletal foot disorder.  His service induction and 
separation examination reports for both periods of military 
service indicate normal findings.  Similarly, his post 
service VAMC treatment records reveal that the Veteran 
neither complained of, nor was diagnosed with any structural 
foot condition.  

In June 2007, he underwent a VA foot examination.  The VA 
examiner conducted a thorough examination, including a review 
of diagnostic tests results, and diagnosed the Veteran with 
bilateral pes planus, mild per clinical examination.  
However, she also noted that there was no evidence in the 
treatment records that any chronic foot pain was currently 
being addressed by the Veteran's treating practitioners.  She 
opined that his mild pes planus is less likely than not 
caused by, or a result of, military service.  She concluded 
that although the current clinical examination findings were 
consistent with mild pes planus, both the service enlistment 
and separation examination reports indicated normal findings.  
She added that although the service treatment records 
indicated that he was treated for a foot complaints during 
service, the reports showed that this was an acute infectious 
process that responded well to antimicrobial therapy and 
would have no relationship to the Veteran's current and 
ongoing foot pain.  She concluded that there was no evidence 
of record to support the onset of his current pes planus 
during service.  

Based on a review of the complete evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim.  As noted above, the Veteran's service 
records indicate no findings of, or treatment for pes planus 
or any other musculoskeletal foot disorder.  While the 
service treatment records indicate that he did seek treatment 
for foot complaints, the clinical findings noted in these 
records clearly indicate that the disorder pertained to the 
condition of his skin rather than the actual structure of the 
feet.  

The Board considered the veteran's self-reported continuity 
of symptomatology of foot pain and other symptoms dating back 
to his service, and the fact that pes planus is a disability 
that lends itself to lay observation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the Board must also consider that 
the Veteran is recalling events that occurred decades ago, 
and that, although his service treatment records do document 
food complaints, the clinical findings in service reflect 
skin problems, rather than any musculoskeletal disability of 
the feet.  For this reason, the VA examiner opined that it 
was less likely than not that the Veteran's mild bilateral 
pes planus was caused by, or was the result of service.  Her 
opinion is the only competent medical opinion of record 
regarding whether his current pes planus is related to 
service.  Therefore, while the Veteran's statements are 
within his competence to make, and are of some probative 
value, the Board ultimately places more probative weight on 
the opinion of the competent health care specialist, as her 
findings appear consistent with and supported by the 
documented in-service clinical findings.

The Board has also considered the Veteran and his 
representative's contention that the VA medical examination 
was inadequate because she failed to provide an explanation 
for her opinion that his pes planus is not related to the 
Veteran's military service (See addendum to VA Form 9, 
November 2007).  In essence, the representative appears to be 
arguing that, in finding that the disability was not related 
to service, she was required to offer an alternative etiology 
of the claimed disability.  The Board disagrees.  Although 
the VA examiner may very well have failed to specifically 
offer an opinion as to the circumstances of the disability's 
onset, she did provide a complete rationale for why she felt 
it was unlikely to be related to his service.  Specifically, 
she explained that both the service enlistment and separation 
examination reports indicated normal findings, and that, 
although the service treatment records indicated that he was 
treated for a foot complaints during service, the reports 
showed that this was an acute infectious process that 
responded well to antimicrobial therapy and would have no 
relationship to the Veteran's current and ongoing foot pain 
described during her examination.  

In summary, after consideration of the complete evidence of 
record, the Board finds that the preponderance of the 
evidence indicates that the Veteran's current mild bilateral 
pes planus was not incurred in service.  Therefore, as the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" doctrine is not applicable, and this 
appeal must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral pes planus is 
denied.


REMAND

The Veteran contends that he currently has bilateral tinea 
pedis (athlete's foot) as a result of having to wear 
regulation military boots during service that were too large 
for his small feet.  (See personal statement, July 2006.)  He 
claims that the boots caused him to develop "hundreds of pus 
balls" on his feet and required that he be placed on 
crutches for two to three weeks during service.  Id.  He 
further claims that the problems have been chronic since 
service, with the tinea pedis resulting in intermittent 
itching, burning and rash.  Id. 

Review of the claims folder shows that the evidence of record 
is not sufficient upon which to base a decision.  As an 
initial matter, the Board notes that the Veteran's October 
1961 service enlistment examination report indicated normal 
findings for feet, as well as all other conditions.  Service 
treatment records reveal that in January 1963, he was 
diagnosed with right foot infected tinea pedis.  He 
subsequently developed pustules on the right foot and hand, 
and was not responding to medication.  However, later than 
month, it was noted that there was "marked improvement," 
all superficial pustules were drying and there was no 
evidence of cellulitis.  (See service treatment records, 
January 29-31, 1963.)  It was also noted that he had an 
unspecified left foot condition that was not responding well 
to medication.  The clinician concluded that he was required 
to be on his feet too often, and prescribed crutches, 
elevation and no duty for 24 hours.  (See service treatment 
records, January 23, 1963.)  In March 1963, he was seen for 
an infected left foot blister, which was subsequently noted 
as "healing well."  His February 1966 separation 
examination report indicated normal findings, with no foot or 
skin abnormalities.  Similarly, re-enlistment and discharge 
examinations for his second period of service, beginning in 
January 1976, indicated normal findings.  There was no record 
of any medical treatment for foot or skin problems.   

The Veteran's post-service treatment records indicate that he 
did not seek treatment for any foot or skin problems until 
July 2006, when he applied for service connection.  
Contemporaneous VAMC treatment records, however, indicate no 
evidence of any foot conditions, and specifically note "no 
skin problems."  (See VAMC treatment record, March 2006.)  
These records further reveal that the Veteran never 
complained to any of his treating VA practitioners of any 
foot or skin disorders, and none were ever diagnosed.  
"Active problems" noted in September 2006 were coronary 
artery disease, chest pain, lower back pain, hyperlipidemia/ 
hypercholesterolemia, erectile dysfunction and a history of 
gout.  

During the June 2007 VA skin examination, the Veteran 
reported having received a treatment for his condition during 
service, which resulted in a "chemical reaction" that 
resolved his lesions and infection in a timely manner.  (See 
VA examination report, June 2007.)  He claimed that his last 
occurrence of foot fungus was three years earlier, but that 
his last episode of rash was one month earlier.  The examiner 
noted that the skin on both feet was clear and without 
lesions, rashes or scars, and that the nails were 
unremarkable in appearance without onychomycosis.  The 
diagnosis was normal examination, history of intermittent 
dermatitis on bilateral feet, unknown etiology, not present 
on examination.  She opined that it was at least as likely as 
not that his "service incurred treatment for skin problems 
with his feet resulted in the current bilateral foot 
condition."  Id.  However, she concluded that she was unable 
to diagnose the nature of his intermittent condition, as 
there were no objective findings present during the 
examination.  She added "[s]everal other physicians have 
been consulted and no formal diagnosis has been made, per 
[V]eteran.  Based on these facts[,] I cannot resolve this 
issue without resorting to mere speculation."  Id.  

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which concerned 
the evaluation of a service-connected disorder which 
fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages," or was 
subject to remission and recurrence.  The Court also remanded 
that case for VA to schedule the Veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) [holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed."].  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  Bowers; Ardison.  

In this case, the Veteran's service treatment records showing 
a diagnosis of, and treatment for tinea pedis in service, and 
the VA examiner expressed the opinion that it was at least as 
likely as not that the problems in service resulted in the 
current "condition."  However, she was nonetheless unable 
to diagnose the current disability because there were no 
clinical findings during the examination.  Under these 
circumstances, the Board finds that an additional VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  Additionally, because the last medical 
treatment records of record are dated September 2006, updated 
VAMC treatment records should be obtained in order to help 
clarify the nature of any current skin disability of the 
Veteran's feet.



Accordingly, the case is REMANDED for the following action:

1.  Request that copies of all available 
VA clinical documentation from September 
2006 forward pertaining to the Veteran's 
treatment at the Omaha, Nebraska Medical 
Center be forwarded for incorporation into 
the record.

2.  Schedule the Veteran for an 
appropriate VA examination, including a 
complete physical examination, to 
determine whether he has a current skin 
disorder of the foot, and if so, whether 
such condition is related to his active 
military service.  The examiner should 
also thoroughly review the entire claims 
file, including the recent treatment 
records, to determine that if there is a 
current foot disorder.  Any tests deemed 
necessary should be conducted, and the 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination and the examiner must note 
that the claims folder has been reviewed.  
The examiner should obtain a thorough 
history of the Veteran's symptoms.  The 
Board notes that the terms "rash" and 
"fungus" have been used to describe the 
Veteran's bilateral foot disorder.  The 
examiner is asked to indicate if one of 
both are present, and whether either is 
related to service.  A diagnosis of any 
currently manifested skin disorder of the 
feet should be made.  The examiner is 
requested to offer an opinion as to 
whether it is more likely than not (i.e., 
to a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current skin disorder of 
the feet is causally related to service.  
If no rash or other skin condition is 
found on examination, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should review the available medical 
records and opine, to the extent possible, 
the nature and etiology of any current 
skin condition.  Any and all opinions must 
be accompanied by a complete rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


